DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Amendments and Remarks, filed 16 March 2021, in the matter of Application N° 15/101,575.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 28 has been canceled.  Claim 29 has been amended to now depend from claim 21.
Each of claims 12, 21, and 30 have been amended at the penultimate wherein clause to recite “wherein the at least one liquid phase comprises at least one liquid UV filter, wherein the at least one liquid UV filter is present in an amount ranging from 1.6 wt% to 10 wt% [by] relative to the total weight of the composition.” The final wherein clause of each of claims 12, 21, and 30 to add “at least one” in front of each recitation of the liquid UV filter.
No claims have been added.
No new matter has been added.
Thus, claims 12-15, 17, 20-24, 26, 29, and 30 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.





Withdrawn Rejections
Rejections under 35 USC 112
Applicant’s arguments with respect to the written description, indefiniteness, and failure to further limit rejections under paragraphs (a), (b), and (d) of the statute have been considered but are moot due to the claim amendments and the new rejections applied as a result of said claim amendments.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 21, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Each of the amended independent claims now recites that “at least one liquid phase present in an amount ranging from 1.5 wt% to 10 wt% by relative to the total weight of the composition, wherein the at least one liquid phase comprises at least one liquid UV filter, wherein the at least one liquid UV filter is present in an amount ranging from 1.6 wt% to 10 wt% by relative to the total weight of the composition, and wherein the weight ratio of the inorganic UV filter powder to the liquid UV filter is 50:50 to 90:10.  The at least one inorganic UV filter powder is recited as being present in an amount ranging from 5-40 wt% relative to the total weight of the composition.
While the newly added limitation is again, found as being present in the instant specification, the overall claim lacks written description for the combination of the recited weight percent ranges and the recited weight ratios.  That is, when considering the weight percentages which may be selected to represent each of the different UV filter components, the Examiner observes that not all combinations of weight percentages allow for the newly presented weight ratios.
What appears to be absent from the amended claims is a limitation which recites what percentage of the liquid phase is the at least one liquid UV filter.
With this recitation absent, the broadest reasonable interpretation is that the entirety of the liquid phase is composed of the at least one liquid UV filter and this component is present in an amount ranging from 1.6-10 wt% of the composition.
Thus, were the ordinarily skilled artisan to prepare a composition containing 5 wt% of UV filter powder and 10 wt% UV liquid filter as is allowed by the instant claims, this would produce a weight ratio of the components of 5:10 or 0.5:1.  Similarly, if one were to select 40 wt% of UV filter powder and 1.6 wt% UV liquid filter as is allowed by the instant claims, this would produce a weight ratio of 40:1.6 or 25:1.
As such, the amended claims continue to lack written description for those formulations which are recited as containing the entirety of the weight ranges of the filter components and meeting the newly presented weight ratio limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 21, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As is discussed above, the amended composition now recites that “at least one liquid phase present in an amount ranging from 1.5 wt% to 10 wt% by relative to the total weight of the composition, wherein the at least one liquid phase comprises at least one liquid UV filter, wherein the at least one liquid UV filter is present in an amount ranging from 1.6 wt% to 10 wt% by relative to the total weight of the composition, and wherein the weight ratio of the inorganic UV filter powder to the liquid UV filter is 50:50 to 90:10
The Examiner understands the recited composition as containing at least one liquid phase that is present in an amount ranging from 1.5-10 wt% of the composition.  The at least one liquid phase comprises at least one liquid UV filter ranging from 1.6 wt% to 10 wt%, again, relative to the total weight of the composition.
It is unclear to the Examiner what the liquid UV filter is composed of when it contains less than 1.6 wt% liquid phase.  That is, if the liquid phase represents 1.5 wt% of the composition, then there is no liquid UV filter in the recited composition. 
Clarification is respectfully recommended.

Maintained Rejections


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17, 20-24, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fageon et al. (WO 2013/068236 A1; IDS reference) [emphasis added to reflect canceled claim].
The instantly claimed composition is drawn to a powder cosmetic composition comprising a pulverulent phase wherein said phase comprises: (i) perlite in an amount ranging from about 7 wt% to about 40 wt% relative to the total weight of the composition, (ii) at least one inorganic UV filter powder having an average primary particle size of less than about 200 nm (0.2 micron), in an amount ranging from 5 wt% to 40 wt% relative to the total weight of the composition; and at least one liquid phase present in an amount ranging from 1.5 wt% to 10 wt% relative to the total weight of the composition; wherein the liquid phase comprises at least one liquid UV filter, wherein the at least one liquid UV filter is present in an amount ranging from 1.6 wt% to 10 wt% relative to the total composition, and wherein the weight ratio of the at least one inorganic UV filter powder to the at least one liquid UV filter is 50:50 to 90:10.  [emphasis added to reflect narrowing limitation added to the independent claim]
Claim 21 recites a method for making up and/or caring for the skin comprising applying the composition of claim 12 to the skin.  Claim 30 recites a method of preparing the composition of claim 12 comprising simply mixing the two recited perlite and UV powder components.
Fageon discloses a solid cosmetic composition, in particular in the form of a loose or compact powder, comprising: a) at least one pulverulent phase, and b) at least one lipophilic organic screening agent (see e.g., Abstract; claim 1).  Claim 10 discloses that the composition will additionally contain at least one insoluble UV screening agent which may comprise at least one inorganic UV screening agent.
The pulverulent phase is further defined as preferably comprising a content of greater than or equal to 15% by weight of the composition or in particular being greater than or equal to 40% by weight of the composition.  Most preferably it is disclosed as ranging from 50-99.9% by weight of the composition (see pg. 7, lines 31-36).  Thus, the broadest reasonable interpretation of this teaching is that the pulverulent phase of the practiced composition will range from 15 wt% to 99.9 wt%.
The pulverulent phase of the composition is taught as containing 0.5-15 wt% of the silica hydrogel particles, and more preferentially, 1% to 10% by weight relative to the total composition.
Taking this into consideration, the Examiner notes that the preferred amounts of silica hydrogel particles (1-10 wt%) allow for the remainder of the pulverulent phase to range from 5-98.9 wt% of the composition.
The remainder of the pulverulent phase is taught and suggested as being composed of fillers.  These additional fillers are taught as being composed of spherical particles and/or lamellar particles (see e.g., pg. 8, lines 7-8).  The reference further defines the lamellar particles as representing 40-100 wt% of the particle mixture that composes the remainder of the pulverulent phase.
This means that the pulverulent phase is taught as representing 15-99.9 wt% of the composition, the hydrophobic silica aerogel particles preferably represent 1-10 wt% of the pulverulent phase, and leaves the remaining 5-98.9 wt% of the phase to be accounted for by lamellar perlite particles.
Pigments are taught as representing from 0-30 wt% of the composition, preferably from 2-20 wt% of the composition and most preferably from 4-10 wt% of the composition (see pg. 13, lines 1-5).  Pigments are disclosed further as being inclusive of such inorganic pigments as titanium dioxide, cerium oxide, and zinc oxide (see pg. 12, lines 25-27).  These same compounds are discussed in the reference as additionally possessing functionality as UV screening agents (see pg. 22, lines 23-46).  The particle size recited for the claimed UV filter powder set forth in claims 12 and 14 is taught as most preferably ranging from 15-50 nm (see pg. 22, lines 28-32).
Regarding the final limitation of the recited composition whereby the composition comprises from 1.5 wt% to 10 wt% of a liquid phase relative to the total weight of the composition.
The composition is taught as comprising at least one liquid fatty phase preferably comprising at least one volatile or non-volatile hydrocarbon oil and or one volatile or non-volatile silicon oil (see claim 13).  Claim 14 teaches that the liquid component may be a polyol.  Polyols are taught as including such compounds as glycerol and that they are present in the practiced compositions in an amount ranging from 0.1-20 wt% of the composition, but more preferably, from 0.1-10 wt % of the composition (see pg. 20, lines 1-37).  Examples A-C individually teach using glycerol in an amount of 5 wt% of the composition.
Such is considered to teach and suggest the limitations recited in claims 12-15.
The limitations recited in claim 17 that the composition is in the form of a loose or compacted powder are expressly taught by the reference (see e.g., Abstract).

Here the Examiner notes that The Examiner again turns to the showings in such Examples as Examples A-C teachings referred to by Applicant in the remarks are noted as being the teachings upon which the Examiner also relies in teaching the presence of the liquid fatty phase within the practiced compositions.
With respect to the practiced compositions, Applicant relies upon the teachings of Examples A-D to promote the position that the skilled artisan would need to employ an amount of liquid fatty phase in excess of about 10 wt% (e.g., 20-32.5 wt% of the composition) in order to achieve a clear composition.
The compositional limitations of claims 19 and 20 are considered to be taught and suggested by claims 9 and 13 of the reference with added definition for the component being provided on pages 16-19.  Therein, the disclosed composition of claim 1 teaches, as discussed above, the presence of a lipophilic organic UV screening agent.  Claim 9 further defines this agent as being selected from such compounds as octocrylene and ethylhexyl salicylate.  Claim 13 discloses that the composition of claim 1 will also comprise a liquid fatty phase.  The reference also teaches that the liquid fatty phase can comprise one or more liquid lipophilic screening agents and in particular can consist solely of the aforementioned liquid lipophilic UV screening agent or agents.  These agents are more elaborately defined on pages 16-19 of the reference and include each of the instantly claimed compounds.
The foregoing is considered teach and suggest the instantly claimed compositional merits.
Regarding the limitations of claims 21-24, 26, and 29, as discussed above, the method is directed to simply applying the composition of claim 12 to the skin.  The remaining limitations of claims 22-24, 26, and 29 respectively recite the same compositional limitations as are recited in claims 13-15, 17, 19, and 20.  Claim 15 of the reference expressly teaches the recited method.  The remaining limitations which further define the composition applied in the recited method are discussed above.
The limitations recited in claim 30, as discussed above, are directed to preparing the formulation and comprise simply mixing together the perlite and inorganic UV screening agent.  Again, the composition is discussed above as being taught and suggested by Fageon.  Of particular note is the above discussion pertaining to the pulverulent phase comprising lamellar particles which are defined as being perlite (claim 11).  The composition is also disclosed as comprising inorganic UV screening agent(s) (see e.g., claim 10).  A formulation containing these two components are considered to be mixed together in order to arrive at a uniform final composition.
The reference thus is considered to teach and suggest the recited steps.  Combination of the aforementioned ingredients is discussed above.  Therein, the pulverulent perlite, inorganic UV screening agent and liquid UV agents are taught in the claims as being combined.  Example D of the reference is noted as combining each of these elements (i.e., perlite, octocrylene, and titanium dioxide) (see pg. 34).  The manufacturing method for Example D is that it is identical to that which is used for composition (Example) A.  The ingredients are stirred together and sieved to form a powder which is then optionally compacted into a final cosmetic form for application to the skin (e.g., Abstract). 
Thus, based on the guidance provided by Fageon, the Examiner advances that it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition and using it for its recited purpose.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicant’s arguments with regard to the rejection of claims 12-15, 17, 20-24, 26, 29, and 30 under 35 USC 103(a) as being unpatentable over the teachings of Fageon et al. have been fully considered but they are not persuasive.
Applicant’s remarks again focus on the strict compositional teachings presented in Example D of the reference.  It is correctly pointed out that this particular Example contains 2 wt% perlite and 14 wt% liquid UV filter compounds, neither of which meet the recited ranges.
The Examiner does not refute this specific teaching.  However, as is explained in the above rejection, the Examiner is not relying upon this specific Example to demonstrate that the claimed limitations have been met.
MPEP §2123(II) states that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
In the instant case, the Examiner has demonstrated in the above rejection that the broader teachings of the reference meet the compositional limitations and recited ranges of the claimed composition and methods.  The teachings of the reference are not limited to those provided in the Examples (i.e., Example D).  The Examiner relies on the aforementioned Example to demonstrate that the combination of perlite, liquid UV filters, and UV filter powders are known in the art.
Applicant additionally argues that the products of Fageon do not teach or suggest compositions which meet the recited ratio of 50:50 to 90:10 (1:1 to 9:1) of the UV filter powder to UV filter liquid.  That is, Applicant asserts that the reference does not disclose compositions having a higher amount of UV filter powder to meet the recited ratio range.  Example D is again presented as evidence to this argument.
The Examiner, again, agrees that the Example does not meet the limitations of the claim.  However, as stated above, the Example is relied upon simply to demonstrate that the combination of the three recited elements would have been prima facie obvious to a person of skill in the art at the time of the filed invention.
Regarding the recited ratio range, the Examiner respectfully maintains that the reference teaches that the pigment component will be present in an amount ranging as much as 30 wt% of the composition with preferred ranges of 2-20 wt% and 4-10 wt% of the composition (pg. 13, lines 1-5).  The pigment is additionally defined as including zin and titanium dioxides, both of which are established by the reference as possessing UV filtering properties.
The lipophilic organic UV screening agents disclosed in the reference (i.e., the at least one liquid UV filter) is taught as being present in an amount ranging from 0.1-40 wt% of the composition and more preferably from 5-25 wt% of the composition.
Thus, in considering even the most preferred ranges of the two components, the Examiner respectfully maintains that weight percentages of both components are taught and suggested as are ratios of the two UV filter types. 
For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.



Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached between 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615